MEMORANDUM2
Kimberly Allen Stith appeals pro se the district court’s judgment dismissing his civil rights action for failure to comply with a court order to provide “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.Civ.P. 8(a)(2). We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the district court’s Fed. R.Civ.P. 41(b) dismissal for failure to comply with a court order, see McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996), and we affirm.
Because Stith’s second amended complaint failed to set forth simple, concise and direct averments, we conclude that the district court acted within its discretion in dismissing his action with prejudice. See id.
Stith’s remaining contentions lack merit.
We grant the County of Los Angeles’s request for judicial notice.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.